Notice of Pre-AIA  or AIA  Status
The present application, filed on 05/14/2019 which is after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 02/18/2021, the following occurred: Claim 1 has been amended, claims 3-12 are new. 
Claims 1-12 are currently pending. 

Priority
This application claims priority to Provisional Application Nos. 62671202 dated 05/14/2018. 

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/24/2019 and 01/26/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for identifying subjects for a clinical trial. 

Regarding claims 1 and 7 - the limitation of (claim 1 being representative), identifying, using a laboratory test data datastore including subject attributes, subject location data, and investigator location data, a number of potential investigators for a clinical trial to create an investigator list; determining a location of each investigator using the investigator location data; identifying a number of possible subjects for the clinical trial using the subject attributes; determining a location of each subject using the subject location data; selecting a specified distance between a subject and an investigator; applying a spatial cluster analysis to determine the number of subjects within the specified distance for each investigator, the spatial cluster analysis including a minimization of a number of countries C and ∑nc such that: probability (∑cc=1 ∑N(c)n=1 knc = total required subjects) >p where p is set at a level of acceptable certainty; receiving input of a trim value; and adjusting the number of subjects within the specified distance using the trim value to maintain a regular cluster shape, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity. The claimed invention amounts to mathematical concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations). For example, the claims encompass identifying subjects for enrollment in a clinical trial. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of mathematical relationships, 
This judicial exception is not integrated into a practical application. Claim 1 and 7 recite the additional element of a laboratory test data database that provide the identified abstract idea. This additional element is not exclusively defined by the applicant and is recited at a high-level of generality (i.e., a generic server for storing clinical trial information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a laboratory test data database to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Claims 2-6 and 8-12 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 8 further define the location of subject to include location of health care provider. Dependent claims 3 and 9 further define subjects and subject profile. Dependent claims 4 and 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected for lack of adequate written description.
Claims 1 and 7 recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of the ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filling. 
Specifically, the claims recite (claim 1 being representative) “receiving an input of a trim value; and adjusting the number of subjects within the specified distance using the trim value to maintain a regular cluster shape” The Applicant has provided no disclosure of what the trim value is, how it’s received and how adjusting the number of subjects using this trim value maintains a regular cluster shape. 
	The Specification at paragraph 47 states:

    PNG
    media_image1.png
    120
    528
    media_image1.png
    Greyscale

As can be seen, there is no specific description as to how an input to a trim value is received or what a trim value is and how adjusting the number of subjects using this trim value maintains a regular cluster shape. Any value can be considered a trim value. The received input of a trim value is not sufficiently described nor is there any description of how the trim value is used to adjust the number of subjects. Further, there is no description on what a regular cluster shape consists of. 
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention, i.e., would a potential infringer know the metes and bounds of the Applicant’s invention such that they could avoid infringing the Applicant’s claimed invention. In this case, they would not because the Applicant's description of analysis and determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.
By virtue of their dependence from Claim 1 or 7, this basis of rejection also applies to dependent Claims 2-6 and 8-12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites “… laboratory test database is further configured to identify… determine… identify… determine… select… apply… receive… and adjust…” This claim is indefinite because it is unclear how the claim can be met. Databases have the capability of storing data, and do not have the capability to perform data manipulation. Processors perform data manipulation. 

By virtue of their dependence from Claim 7, this basis of rejection also applies to dependent Claims 8-12.

Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-12, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues: 
The use of these techniques improves the speed and efficiency with which the system provides a practical, workable selection of investigators and subjects for clinical trials across geographic areas. The claims, as amended, provide an improvement in the field of clinical trial management. Further, the programmatic determination of trim eliminates outliers in a way that is controllable by a user and that aids in visualization of clusters. The claims, as amended, therefore integrate the clustering technique into a practical application in the 
6 of 7 Regarding 1, the Examiner respectfully disagrees. The Examiner has reevaluated and further clarified the basis of rejection based on USPTO guidelines. The Examiner has determined that the claims encompass a method organizing human activity and/or that the claimed invention amounts to mathematical concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations). Furthermore, the amended portions argued by the Applicant are part of the abstract idea and thus cannot, by definition, provide a practical application or significantly more. Reciting the use of a laboratory test data database, the use of a trim value to maintain a regular cluster shape, and the integration of a clustering techniques is an abstract idea. Also, the Applicant has not identified any technical functions. Therefore, claims 1 and 7 are directed to an abstract idea and do not provide an improvement in a technical field.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-12, the Examiner has considered the Applicant’s arguments in light of the present amendments, and finds them persuasive. The prior art rejection has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626